Citation Nr: 1800442	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-21 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1964 to June 1968 and in the United States Coast Guard from March 1976 to April 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which granted entitlement to service connection for bilateral hearing loss and assigned the initial noncompensable (zero percent) rating.  The Veteran has appealed the assigned rating. 

The Board notes that the Veteran's August 2013 Substantive Appeal also addressed claims of service connection for a left shoulder disability, and an increased rating claim for residuals of prostate cancer.  Service connection for the left shoulder disability was awarded in a prior July 2013 rating decision.  This is a full grant of the benefit sought, and that issue is no longer on appeal.  Also, by way of history with regard to the increased rating claim, service connection for residuals of prostate cancer was awarded a 10 percent evaluation effective in August 2010.  Rating decision, July 2011.  A subsequent November 2011 rating decision increased that evaluation to 40 percent effective in August 2011.  

As a result, after the increase to a 40 percent rating, the Veteran then limited his appeal stating "I have no issue with the decision of my prostate cancer claim other than the time line.  The issue is with the retroactive monies received."  Correspondence submitted with VA Form 9, August 2013.  A subsequent August 2016 rating decision granted an earlier effective date for the 40 percent evaluation dating back to August 24, 2010.  The Veteran did not thereafter express disagreement with that decision.  Therefore, the Board finds that this also constitutes a full grant of the limited benefit sought by the Veteran.  Thus, that issue is also no longer on appeal. 

This appeal was subject to a prior remand by the Board in July 2017 to ensure compliance with due process requirements, specifically to afford the Veteran an opportunity for a hearing before the Board as he requested.  The evidentiary record has been adequately developed in substantial compliance with all prior Board remand instructions and has been returned to the Board for further appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in October 2017 to present testimony on the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional medical evidence is required before the Board may address the merits of this appeal.  

In hearing testimony before the undersigned in October 2017 and a subsequent written statement by the Veteran's representative, the Veteran has asserted that his hearing loss has increased in severity since his January 2015 examination.   The Veteran has submitted a private audiological examination report from December 2016 and a VA audiological treatment note from May 2017.  While considered for the information and context they provide, these medical reports are incomplete for rating purposes.   Therefore, VA's duty to assist the Veteran in obtaining evidence necessary to substantiate his claim requires that a contemporaneous medical examination must be provided to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 89, 93 (1995). 

Recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records not already of record relating to the Veteran's hearing loss, specifically to include any audiology treatment notes. 

2.  Schedule the Veteran for a hearing examination with a state-licensed audiologist to determine the current nature and severity of his service-connected bilateral hearing loss.  

The resulting examination report must include, at a minimum, bilateral speech discrimination test results using the Maryland CNC Test, and puretone audiometry test results reflecting thresholds at 1000, 2000, 3000 and 4000 Hertz bilaterally. 

As consideration for an extraschedular rating has also been raised by the Veteran, the examiner is further asked to identify any symptomatology or functional effects presented by the Veteran's hearing loss disability beyond difficulty hearing or understanding speech (such as dizziness, vertigo, or ear pain for example).   

3.  Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of the additional evidence.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




